This cause was remanded, the judgment to be amended so as to award a judgment in favor of Jarvis against Richards "for the sum of $1,040, plus such amount as is allowed the sellers for the reasonable value of the use and occupation of the real and personal property, and less the interest . . . ." On the second hearing, the court fixed the rental value at $1,200. Assuming it should have been $2,000, yet Jarvis, in his cross-complaint, admitted the receipt of 40 ewe lambs and 31 wethers, which he valued at $6 and $5, respectively, a total of $395, which he specifically admitted was a credit upon any sum claimed and found as the reasonable rental value. The court credited Richards with $355, "the value of 71 lambs worth $5 per head," turned over to Jarvis, being products and issue of the farm "not taken into consideration by me in fixing the value of the personal property not turned back at the time of rescission of the contract." The former finding was explicit that the $1,040 was the value of specific property received and not returned, and hence, as disclosed by the later finding, the $355, value of the increase, was not considered in fixing the $1,040 damage.
I concur in the decision herein, except that the amount of Jarvis' judgment should be reduced by $355.
Petition for rehearing denied. *Page 410